Citation Nr: 0425377	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and S.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
an asbestos-related lung disease that he contends he 
developed as a result of repairing buildings in Germany 
during service.  Upon reviewing the veteran's medical records 
and considering the April 2004 private physician's letter, 
the Board finds that the veteran should be scheduled for a VA 
examination to address his contentions concerning this claim.  
38 C.F.R. § 3.159.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any asbestos-related lung 
disease that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
current asbestos-related lung disorder is 
related to the veteran's military 
service.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.  The 
examiner is requested to comment on the 
opinion contained in the April 26, 2004 
letter from the veteran's private 
physician (A.J.S., D.O.).

2.  Following the aforementioned 
development, the issue of service 
connection for an asbestos-related lung 
disease should again be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




